DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 24-26 in the reply filed on March 30, 2022 is acknowledged.

Status of Claims
Claims 1-14 and 24-26 are currently pending in the instant application. Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-14 are under examination on the merits in the instant case.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification, see paragraph 00216, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 00122. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 8 and 12 are objected to because of the following informalities: “a nucleic acid” should be “the nucleic acid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “CS12-FL-NA”, and claim 7 recites “CS12-CRM8.2-Vr”. The aforementioned limitations in claims 1 and 7 are not art-recognized terms. Hence, the metes and bounds of the terms cannot be ascertained. Note claims 2-14 are indefinite by virtue of claim dependency from claim 1. 
Claims 1, 2, 4, and 7 recite parenthetical limitations reciting SEQ ID NOs. It is unclear whether the SEQ ID NOs within the parentheses are part of the claim limitation. A parenthetical limitation such as “(AAV)” in claim 9 is a mere acronym or abbreviation of the preceding phrase “adeno-associated virus” thus such parenthetical limitation clearly identifies what it represents and means. However, it is unclear what the parenthetical limitation such as “(SEQ ID NO:1)” in claim 1 represents as such limitation is not an abbreviation of the preceding term/phrase. 
For examination purpose, SEQ ID NOs recited in claims 1, 2, 4, and 7 will be interpreted as “the nucleic acid sequence” or the “sequence” recited in the claims. 
Claim 3 recites that the promoter of claim 2 is “directly attached to the Factor VIII polynucleotide.” The phase “directly attached to” is not clearly defined by the claim or the specification thus the manner in which the two distinct nucleotide sequences are “directly attached to” each other cannot be ascertained thus the clear structural metes and bounds of the nucleic acid composition of claim 2 cannot be ascertained. 
Claim 5 recites the limitation "said Factor VIII polypeptide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the promoter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites that a second liver-specific element and a promoter “are directly attached.” First, the claim fails to particularly point out and distinctly claim what is meant by direct attachment between two nucleotide sequences. Second, the claim fails to particularly point out and distinctly claim the spatial arrangement for at least four different nucleotide sequences: SEQ ID NO:1, SEQ ID NO:5, a second liver-specific element, and “the promoter” lacking antecedent basis as noted above. Hence, the clear structural metes and bounds of the nucleic acid composition of claim 6 cannot be ascertained. 
Claims 11 and 14 recite that the nucleic acid composition “according to claim 1” (see claim 8 and claim 12, respectively) “is a single-stranded polynucleotide encoding the Factor VIII protein.” It is noted that claim 1 expressly requires that the polynucleotide encoding Factor VIII protein has SEQ ID NO:1. As such, it is unclear whether “a single-stranded polynucleotide” in claims 11 and 14 is SEQ ID NO:1 or is different from SEQ ID NO:1. 
     Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chuah et al. (US 2021/0403948 A1) discloses SEQ ID NO:5, which comprising SEQ ID NO:6 claimed in the instant case, as a “nucleic acid regulatory element for enhancing liver-specific gene expression”. See claim 1 for instance.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635